Citation Nr: 1723316	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-29 791	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial compensable disability rating for status post right shoulder dislocation.

4.  Entitlement to an initial compensable disability rating for vitiligo, status post burn of the left thumb.

5.  Entitlement to an initial compensable disability rating for a residual scar of the right thumb.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to September 1980 and September 1983 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the VA RO in Providence, Rhode Island.  The Board remanded the case in November 2014 and December 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A review of the claims file reflects that VA has had difficulty obtaining the Veteran's current address and several documents have been returned to VA as undeliverable.  In light of these concerns, the Board remanded the case most recently in December 2015.  The AOJ was directed to contact the Veteran, his representative, and any other appropriate sources to determine the Veteran's current mailing address.  The AOJ contacted the Veteran's representative and tried calling the Veteran at various numbers.  None of these contacts were successful.  However, the Board finds that there are several avenues that the AOJ failed to pursue.  Significantly, the Veteran's July 2003 claim form provides an email address and a cell phone number with a 253 area code.  His claim form also indicates that his wife was on active duty at that time.  There is no indication that the AOJ attempted to contact the Veteran via this email address or phone number or attempted to contact his wife.  Further, a June 2016 Report of Contact indicates that the AOJ reached out to the Veteran's place of employment and that a co-worker provided the Veteran's email address to the VA employee on the call.  There is no follow up documentation regarding this possible contact information for the Veteran, including whether he responded.  Finally, the two VA electronic systems that contain the Veteran's address each reflect a different address, one in Fort Meade, MD and one in Augusta, GA.  There is no indication that VA attempted to send any correspondence to the Augusta, GA address.  In light of the AOJ's failure to pursue all possible avenues of obtaining the Veteran's current address, the case must be remanded so the AOJ may do so.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The December 2015 Board remand also directed the AOJ to obtain updated VA treatment records, schedule the Veteran for VA examinations, and readjudicate the claims in a supplemental statement of the case.  None of these actions were completed.  The case must also be remanded to complete these remand directives.  See Stegall, supra; see also 38 C.F.R. § 19.31(c) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  All attempts to obtain these records should be documented in the claims file.  

2.  The AOJ should attempt to obtain a current mailing address and/or contact information for the Veteran, to include by contacting his representative and the United States Postal Service.  The AOJ should also attempt to contact the Veteran at any phone numbers or contact points of record in order to obtain a current mailing address and/or other contact information.  The AOJ should specifically attempt to contact the Veteran at (1) the email address and cell phone number provided on his July 2003 claim form, (2) the email address obtained during the June 2016 phone call to his place of employment, and (3) any addresses or phone numbers associated with his wife, whose identifying information is provided on the July 2003 claim form.  If the AOJ is unable to obtain the Veteran's current contact information, this should be noted in the claims folder and all future correspondence should be sent to the most recent address provided in Augusta, GA.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed headaches.  

The Veteran must be notified of the date, time, and location of the examination at his current address.  If he fails to report for the VA examination, the AOJ should obtain a medical opinion based on the record.

The examiner must review the entire claims file and the opinion must reflect that such a review was conducted.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headache disability (1) had its onset in service or was otherwise etiologically related to active service, and/or (2) was caused or aggravated (made worse) by the Veteran's service-connected disabilities.  If the examiner finds that the Veteran's headaches have been aggravated by a service-connected disability, he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected low back, right shoulder, right thumb, and left thumb disabilities.  

The Veteran must be notified of the date, time, and location of the examination at his current address.  He should also be informed that if he fails to report for the examination, his claim will be decided based on the evidence of record.

The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

(a) With regard to the low back disability, the examiner should describe all symptomatology due to the Veteran's service-connected low back disability, including any associated neurological impairments.  All necessary testing must be performed.  

The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain and/or no limitation of function, such facts must be noted in the report.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.
	
(b) With regard to the right shoulder disability, the examiner should describe all symptomatology due to the Veteran's service-connected right shoulder disability.  All necessary testing must be performed.  

The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain and/or no limitation of function, such facts must be noted in the report.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing AND for the opposite joint.

(c) With regard to the right thumb disability, the examiner should describe all symptomatology due to the Veteran's service-connected right thumb disability.  All necessary testing must be performed.  Photographs should be obtained.

The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain and/or no limitation of function, such facts must be noted in the report.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing AND for the opposite joint.

(d) With regard to the left thumb disability, the examiner should describe all symptomatology due to the Veteran's service-connected left thumb disability.  All necessary testing must be performed.  Photographs should be obtained.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  If the Veteran fails to report for his scheduled VA examinations, the AOJ must include a copy of the notification letter and any other attempts to reach the Veteran in the claims file for the Board's review.  

6.  After completing the above actions, the Veteran's claims for service connection for headaches and increased initial ratings for low back, right shoulder, right thumb, and left thumb disabilities should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




